Opinion by
Mb. Justice Brown,
The capital stock of the Pennsylvania Coal Company was appraised at $17,000,000 for the purpose of taxation. From this sum certain deductions were allowed by the commonwealth, leaving the taxable value of the stock at $¡15,840,000, and from this still further deductions or exemptions are claimed by the appellant. Capital stock tax is a property tax, but the property of the corporation, for the purpose of taxation, is reached through the tax imposed directly upon the stock, the value of which is ascertained, in the first instance, as directed by the act of assembly. When the actual value of the capital stock is so ascertained, deductions or exemptions are necessarily allowed, from time to time, by the commonwealth in determining the real sum upon which the tax ought to be assessed against the corporation ; and the questions raised on this appeal are, whether the mortgages on property outside the state, and the coal shipped to foreign points, should be taxed, or deductions allowed on their account.
The two claims for exemption pressed by the appellant are *554for $418,208.79, the value of coal which it had on hand in New York, New Jersey, Illinois, Wisconsin, Minnesota and Canada, and 0450,000, unpaid purchase moneys for properties which it had sold in New York and New Jersey, secured by mortgages to that amount. The coal had been shipped to the several states and country named for the purpose of sale. It was, it is true, of a tangible character, but, as the property of the coal company, it was neither to be permanently located where received nor intended permanently to serve any corporate purpose of its owner. It was an asset of the company for immediate sale, and not for use, temporary or permanent. The ownership in it to-day was, that it might be sold to-morrow. If it had been tangible property of the corporation, employed in its corporate business, the deduction claimed ought to be allowed: (Commonwealth v. Pennsylvania Coal Company, 41 Leg. Int. 125, the judgment in which case we affirmed) ; but it was not so employed, and what was said in Commonwealth v. American Dredging Company, 122 Pa. 386, of the dredges, tugboats and scows belonging to a domestic corporation, but which had been built outside of the state, and had never been within it, applies with more force to this item of coal, and is conclusive of the commonwealth’s contention that no deduction ought to be made for it. “ It must be conceded that the property in question must be liable to taxation in some jurisdiction. If it were permanently located in another state, it would be liable to taxation there. But the facts show that it is not permanently located out of the state. From the nature of the business, it is in one place to-day and in another to-morrow, and, hence, not taxable in the jurisdiction where temporarily employed. It follows that if not taxable here, it escapes altogether.” The question here is simply one of a proper valuation by this state of the capital stock of the appellant for the purpose of taxation, and is not controlled by Brown v. Houston, 114 U. S. 622, where other questions than that before us now were raised under the contention as to the right of the state of Louisiana to tax, by its general laws, coal mined in Pennsylvania (upon which the tax had been paid here) and shipped to New Orleans, to be sold on .account of the owners in Pennsylvania.
The mortgages held by the appellant for the unpaid purchase moneys for properties sold by it in New York and New Jersey, *555are to be treated in this proceeding as ordinary mortgages securing money loaned. They themselves do not go to make up the assets of the corporation in determining what value shall be placed upon its capital stock, but the money which they were given to secure, and which it had, or will have, the right to collect, imparts the value. They represent, and are but security for, the debts or obligations held by the corporation, which are personal property and intangible things, having as their situs the domicil of the owner, and therein taxable: Commonwealth v. American Dredging Company, supra, and Commonwealth v. Del. L. & W. R. R. Co., 145 Pa. 96. Besides, by the very words of the acts of June 1,1889, and June 8,1891,—“ all moneys loaned or invested in other states, territories, the District of Columbia, or foreign countries ”—they are taxable here. As well might deduction be allowed for actual cash in the treasury of this company as for these mortgages representing money, which, sooner or later, will get into the treasury. The views of the learned court below having been correct on the questions involved, the judgment is affirmed.